BEAUCHAMP, Judge.
Appellant was given a sentence of twenty-five years in the penitentiary by a jury of Burnet County on a charge of murder.
The record is before us without a statement of facts and without bills of exception. A number of exceptions were taken to the court’s charge but we are unable to understand the appropriateness of them in the absence of a statement of facts. Whether or not there was anything requiring an affirmative charge on the right of appellant to shoot the deceased in defense of his wife and whether or not the court properly charged the law of self defense would depend on the facts of the case.
Not having the statement of facts before us, we are unable to say that the court committed error. The judgment of the trial court is affirmed.